Case 1:19-cv-00463-RJD-ST Document 42 Filed 07/10/20 Page 1 of 5 PageID #: 1680



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

 DR. DAVID SCHWARTZ,

                                                     Plaintiff,


                               -against-                                     STIPULATION OF
                                                                             SETTLEMENT
 THE CITY OF NEW YORK and LORELEI SALAS, in
 her official capacity as Commissioner of the Department of                  19-CV-643 (RJD)
 Consumer Affairs,

                                                    Defendants.


 ----------------------------------------------------------------------- x


                  THIS STIPULATION OF SETTLEMENT, (hereinafter the “Settlement

Agreement”) is entered into by and between the Plaintiff Dr. David Schwartz and counsel

representing Dr. Schwartz on the one hand, and the City of New York and Lorelei Salas, in her

official capacity as Commissioner of the Department of Consumer Affairs 1 (collectively,

“Defendants”), on the other hand.

                  WHEREAS, Plaintiff commenced the instant action (the “Litigation”)

challenging Local Law 22 of 2018, codified at New York City Administrative Code §§ 20-824 –

20-827;

                  WHEREAS, on September 25, 2019, the New York City Council voted to repeal

the challenged provisions of the New York City Administrative Code, and such repeal became

law on October 26, 2019;




1
 In January 2019, the New York City Department of Consumer Affairs was renamed the New York City
Department of Consumer and Worker Protection.
Case 1:19-cv-00463-RJD-ST Document 42 Filed 07/10/20 Page 2 of 5 PageID #: 1681



                WHEREAS, Plaintiff asserts that his constitutional rights were violated by

Defendants, and asserts a right to recover at least nominal damages in recognition of those

violations;

                WHEREAS, Defendants deny any and all liability arising out of Plaintiff’s

allegations and claims in the instant action; and

                WHEREAS, the parties now desire to resolve the instant action and the issue of

attorneys’ fees, expenses, and costs without further proceedings and without admitting any fault

or liability;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, as follows:

      1.    The Action shall be dismissed with prejudice, and without award to either party of

damages, costs, expenses or fees in excess of the amounts specified in paragraph 3 of this

Stipulation and Order.

      2.    Within three (3) business days of the execution of this Settlement Agreement, Plaintiff

shall file this Settlement agreement, and the Stipulated Order of Dismissal in the form attached

as Exhibit A hereto.

      3.    The City of New York hereby agrees to pay the attorneys’ fees and expenses of

Plaintiff’s counsel in the amount of One Hundred Thousand ($100,000.00) U.S. Dollars (the

“Settlement Amount”) in full and final satisfaction of any and all claims and rights to damages

arising from the acts and omissions that were alleged or asserted in the action, including any and

all claims for attorneys’ fees, expenses, and costs.

4.          Payment of the Settlement Amount shall be made by a check made payable to

Alliance Defending Freedom, and mailed to Alliance Defending Freedom, Attn. Ms. Amanda
Case 1:19-cv-00463-RJD-ST Document 42 Filed 07/10/20 Page 3 of 5 PageID #: 1682



Rossiter, 15100 N. 90th St., Scottsdale, Arizona 85260, within 90 days of the entry by the court

of an order dismissing the Litigation.

     5.    In consideration for the payment of the Settlement Amount and effective upon receipt

of the Settlement Amount by Alliance Defending Freedom, Plaintiff shall forever release and

discharge the City of New York, as well as its departments and subdivisions, and, in her official

capacity Commissioner Lorelei Salas, as well as her successors or assigns, and all past and

present officials, employees, representatives, and agents of the City of New York, from any and

all actions, causes of action, suits, debts, sums of money, damages, claims and demands, in law

and equity, arising from the acts and omissions that were, or could have been, alleged or asserted

in the action, including any and all claims for attorneys’ fees, expenses, and costs.

     6.    In consideration of this Settlement Agreement, Defendants do hereby release and

discharge Plaintiff from all manner of actions or causes of action, suit, debts, damages, sums of

money or claims of any kind which they had, now have, or may in the future claim to have,

arising out of the subject matter of the Litigation.

     7.    Attached as Exhibit B hereto is an executed general release from Plaintiff.

     8.    Attached as Exhibit C hereto is an executed general release from the Alliance

Defending Freedom.

     9.    Attached as Exhibit D hereto is an executed general release from the law firm of

Nelson Madden Black, LLP.

     10. Counsel for Plaintiff hereby agree and represent that no other claims for attorneys’

fees, expenses, or costs arising out of the action shall be made by or on behalf of plaintiff in any

application for attorneys’ fees, expenses, or costs at any time.

     11. Attached as Exhibit E hereto is an “Affidavit of No Liens” executed by Plaintiff.

     12. Attached as Exhibit F hereto are “W-9” forms executed by Plaintiff’s counsel.
Case 1:19-cv-00463-RJD-ST Document 42 Filed 07/10/20 Page 4 of 5 PageID #: 1683



     13. This Settlement Agreement represents a compromise, and is not to be construed as an

admission by the City of New York, as well as its departments and subdivisions, or by

Commissioner Lorelei Salas in her official capacity, as well as her successors or assigns, and all

past and present officials, employees, representatives, and agents of the City of New York, that

they (a) have in any manner or way violated Plaintiff’s rights, the rights of any other person or

entity, as defined in the constitutions, statutes, ordinances, rules or regulations of the United

States, the State of New York, and the City of New York, or any other applicable law, rule or

regulation, or (b) are in any way liable for any and all actions, causes of action, suits, debts, sums

of money, damages, claims and demands, in law and equity, that were, or could have been,

alleged or asserted in the action.

     14. Nothing contained herein shall be deemed to constitute a policy or practice of the City

of New York or any of its subdivisions.

     15. This Settlement Agreement, and the settlement it represents, shall not be admissible in,

nor is it related to, any other proceeding, litigation or settlement negotiations, except to enforce

the terms of this Stipulation and Order. Nothing in this Settlement Agreement shall be construed

to waive Plaintiff’s or Defendants’ right to enforce any provision of this Settlement Agreement.

     16. This Settlement Agreement contains all the terms and conditions agreed upon by the

parties, and no oral agreement entered into at any time nor any written agreement entered into

prior to the execution of this Stipulation and Order regarding the subject matter of the action or

of attorneys’ fees, expenses, or costs shall be deemed to exist, or to bind the parties hereto, or to

vary the terms and conditions contained herein.
Case 1:19-cv-00463-RJD-ST Document 42 Filed 07/10/20 Page 5 of 5 PageID #: 1684
